DETAILED ACTION
Claims 1-2 and 6 are amended. Claims 1-13 are pending.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
As per claim 2, the limitation “a voltage supply circuit configured to supply a plurality of voltages to the drive circuit, wherein the drive circuit is configured to output the first drive waveform signal based on a voltage of the plurality of voltages for dot matrix display of the plurality of voltages, and output the second drive waveform signal based on a voltage of the plurality of voltages for segment display of the plurality of voltages” should be “a voltage supply circuit configured to supply a plurality of voltages to the drive circuit, wherein the drive circuit is configured to output the first drive waveform signal based on a voltage of the plurality of voltages for dot matrix display [
As per claim 6, the limitation “wherein the control circuit includes a storage circuit configured to store information for setting the first output terminal to the output terminal for dot matrix display or the output terminal for segment display, and information for setting the second output terminal to the output terminal for dot matrix display or for setting the second output terminal for segment display” should be 
“wherein the control circuit includes a storage circuit configured to store information for setting the first output terminal [for setting the first output terminal for segment display, and information for setting the second output terminal [.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unno (4692760).
As per claim 1, Unno discloses an integrated circuit device (Fig. 2; col. 3, line 23-32) comprising:
a drive circuit (#56A) configured to output a first drive waveform signal for dot matrix display and a second drive waveform signal for segment display (col. 3, line 61-col. 4, line 13);
a first output terminal (col. 3, line 61-col. 4, line 13; where a first output terminal is inherently present);
a second output terminal (col. 3, line 61-col. 4, line 13; where a second output terminal is inherently present); and
a control circuit (#50) configured to control the drive circuit (#56A), wherein the drive circuit (#56A) is configured to output the first drive waveform signal to the first output terminal when the first output terminal is set as an output terminal for dot matrix display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56),
output the second drive waveform signal to the first output terminal when the first output terminal is set as an output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56),
output the first drive waveform signal to the second output terminal when the second output terminal is set as the output terminal for dot matrix display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56), and
output the second drive waveform signal to the second output terminal when the second output terminal is set as the output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56), and
wherein each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display (col. 3, line 61-col. 4, line 13; col. 4, line 61-68; where seven bit signals in the 7-bit dot data of the segment driver 56A are supplied to seven dot electrodes DE1 to DE7 of the first column in each display digit of the dot matrix display unit 58, respectively, and these signals are also supplied to seven segment electrodes SE1 to SE7 in each display digit constituting the 7-segment display unit 66 inherently include each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display).
As per claim 3, Unno discloses the integrated circuit device according to claim 1, further comprising:
a first selector (#55A) to which first data for dot matrix display and second data for segment display are input (col. 4, line 41-68; col. 5, line 40-56); and
a second selector (#60) to which third data for dot matrix display and fourth data for segment display are input ( col. 4, line 41-68; col. 5, line 40-56),
wherein the drive circuit (#56A) includes:
a first drive unit coupled to the first output terminal (col. 4, line 41-68; where a first drive unit is inherently present); and
a second drive unit coupled to the second output terminal (col. 4, line 41-68; where a second drive unit is inherently present),
the first selector (#55A) is configured to select and output the first data to the first drive unit when the first output terminal is set as the output terminal for dot matrix display by the control circuit (col. 4, line 41-68; col. 5, line 40-56), and
select and output the second data to the first drive unit when the first output terminal is set as the output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 29-56), and
the second selector (#60) is configured to select and output the third data to the second drive unit when the second output terminal is set as the output terminal for dot matrix display by the control circuit (col. 4, line 41-68; col. 5, line 40-56), and
select and output the fourth data to the second drive unit when the second output terminal is set as the output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 29-56).
As per claim 5, Unno discloses the integrated circuit device according to claim 3, further comprising:
a data output circuit configured to output the first data and the second data to the first selector, and output the third data and the fourth data to the second selector (col. 4, line 41-68; col. 5, line 40-56).
As per claim 6, Unno discloses the integrated circuit device according to claim 1, wherein the control circuit (#50) includes a storage circuit configured to store information for setting the first output terminal to the output terminal for dot matrix display or the output terminal for segment display, and information for setting the second output terminal to the output terminal for dot matrix display or for setting the second output terminal for segment display (col. 3, line 23-col. 4, line 13; col. 5, line 40-56; where a storage circuit is inherently present).
As per claim 7, Unno discloses the integrated circuit device according to claim 1, further comprising:
a first output terminal group including the first output terminal (col. 3, line 23-col. 4, line 13; col. 5, line 40-56; where a first output terminal group including the first output terminal is inherently present); and
a second output terminal group including the second output terminal (col. 3, line 23-col. 4, line 13; col. 5, line 40-56; where a second output terminal group including the second output terminal is inherently present), wherein
the drive circuit is configured to output the first drive waveform signal to the first output terminal group when the first output terminal group is set as the output terminal for dot matrix display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56),
output the second drive waveform signal to the first output terminal group when the first output terminal group is set as the output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56),
output the first drive waveform signal to the second output terminal group when the second output terminal group is set as the output terminal for dot matrix display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56), and
output the second drive waveform signal to the second output terminal group when the second output terminal group is set as the output terminal for segment display by the control circuit (col. 3, line 23-col. 4, line 13; col. 5, line 40-56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Unno in view of Yokota (US 20130293796).
As per claim 2, Unno discloses the integrated circuit device according to claim 1.
However, Unno does not explicitly teach a voltage supply circuit configured to supply a plurality of voltages to the drive circuit, wherein the drive circuit is configured to output the first drive waveform signal based on a voltage of the plurality of voltages for dot matrix display of the plurality of voltages, and output the second drive waveform signal based on a voltage of the plurality of voltages for segment display of the plurality of voltages.
Yokota teaches a voltage supply circuit (Fig. 21, #19) configured to supply a plurality of voltages to the drive circuit (#16), wherein the drive circuit (#16) is configured to output the first drive waveform signal based on a voltage of the plurality of voltages for dot matrix display of the plurality of voltages, and output the second drive waveform signal based on a voltage of the plurality of voltages for segment display of the plurality of voltages ([0051]; [0097]; [0102]; [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the voltage supply circuit disclosed by Yokota to the integrated circuit device of Unno so as to select a desired bias voltage out of bias voltages generated by the power supply circuit and supplies it to the segment driver circuit and to the common driver circuit (Yokota: [0051]).
As per claim 8, Unno discloses the integrated circuit device according to claim 1, further comprising:
wherein the first output terminal group is set as the output terminal for dot matrix display by the control circuit (Unno: col. 3, line 23-col. 4, line 13; col. 5, line 40-56), and
the second output terminal group is set as the output terminal for segment display by the control circuit (Unno: col. 3, line 23-col. 4, line 13; col. 5, line 40-56).
However, Unno does not explicitly teach a first output terminal group including the first output terminal, the first output terminal group being disposed at a long side of the integrated circuit device; and
a second output terminal group including the second output terminal, the second output terminal group being disposed at a short side of the integrated circuit device.
Yokota teaches a first output terminal group including the first output terminal, the first output terminal group being disposed at a long side of the integrated circuit device (Fig. 16, #2; [0091]); and
a second output terminal group including the second output terminal (Fig. 21, #COMS1-COMS2), the second output terminal group (#COMS1-COMS2) being disposed at a short side of the integrated circuit device (#2; [0097]-[0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second output terminal group of Unno arranged according to Yokota so as to provide terminals for outputting segment signals arranged along a long side (Yokota: [0091]).
As per claim 9, Unno discloses the integrated circuit device according to claim 1.
However, Unno does not explicitly teach a first common drive circuit configured to output a common drive signal for dot matrix display; and
a second common drive circuit configured to output a common drive signal for segment display, wherein
the second common drive circuit is disposed between the first common drive circuit and the drive circuit in a long side direction of the integrated circuit device.
Yokota teaches a first common drive circuit (Fig. 21, #COM1-COM24) configured to output a common drive signal for dot matrix display ([0099]); and
a second common drive circuit (#COMS1-COMS2) configured to output a common drive signal for segment display ([0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first and second common drive circuits disclosed by Yokota to the integrated circuit device of Unno so as to provide common drive signals for displaying dot matrices on the liquid crystal display panel, and common drive signals for displaying segments (Yokota: [0099]).
	However, the prior art of Unno and Yokota do not teach the second common drive circuit is disposed between the first common drive circuit and the drive circuit in a long side direction of the integrated circuit device. Official Notice is taken that it would have been an obvious to one of ordinary skill to provide the second common drive circuit is disposed between the first common drive circuit and the drive circuit in a long side direction of the integrated circuit device since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per claim 10, Unno discloses the integrated circuit device according to claim 1.
However, Unno does not teach a liquid crystal display panel driven by the integrated circuit device.
Yokota teaches a liquid crystal display panel (Fig. 1, #1) driven by the integrated circuit device (#2; [0050]-[0051]; [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal display panel disclosed by Yokota to be driven by the integrated circuit device of Unno so as to provide a liquid crystal display panel capable of displaying both segments and dot matrices (Yokota: [0098]).
As per claim 11, Unno in view of Yokota discloses the liquid crystal display device according to claim 10, wherein the integrated circuit device (Yokota: Fig. 15(D), #2) is mounted at a substrate of the liquid crystal display panel (Yokota: #1; [0090]), the liquid crystal display panel includes:
a first signal line coupled to the first output terminal, the first signal line being provided at the substrate (Yokota: [0050]-[0052]; [0090]; where a first signal line coupled to the first output terminal is inherently present); and
a second signal line coupled to the second output terminal, the second signal line being provided at the substrate (Yokota: [0050]-[0052]; [0090]; where a second signal line coupled to the second output terminal is inherently present).
However, the prior art of Unno and Yokota do not teach the first signal line and the second signal line are wired in opposite directions. Official Notice is taken that it would have been an obvious to one of ordinary skill to provide the first signal line and the second signal line are wired in opposite directions since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per claim 12, Unno discloses the integrated circuit device according to claim 1.
However, Unno does not teach an electronic apparatus comprising: the integrated circuit device.
Yokota teaches an electronic apparatus (Fig. 18, #91) comprising: the integrated circuit device (#2; [0094]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electronic apparatus disclosed by Yokota to the integrated circuit device of Unno so as to provide a portable telephone set utilizing the integrated circuit device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Unno in view of Unno in view of McClure (US 20030187577).
As per claim 13, Unno discloses the integrated circuit device according to claim 1.
However, Unno does not teach a vehicle comprising: the integrated circuit device.
McClure teaches a vehicle comprising: the integrated circuit device (Fig. 1, #2; [0028]-[0029]; [0031]; [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vehicle disclosed by McCloure to include the integrated circuit device of Unno so as to graphically display indications of the quantity and sense of corrective steering actions to maintain a vehicle on the desired path (McClure: [0044]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an integrated circuit device comprising a drive circuit configured to output a first drive waveform signal for dot matrix display and a second drive waveform signal for segment display does not teach or fairly suggest the first selector is configured to output, based on a first clock signal for dot matrix display, the first data to the first drive unit when the first output terminal is set as the output terminal for dot matrix display by the control circuit, and output, based on a second clock signal for segment display, the second data to the first drive unit when the first output terminal is set as the output terminal for segment display by the control circuit, and the second selector is configured to output, based on the first clock signal, the third data to the second drive unit when the second output terminal is set as the output terminal for dot matrix display by the control circuit, and output, based on the second clock signal, the fourth data to the second drive unit when the second output terminal is set as the output terminal for segment display by the control circuit.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant states on page 11 in the Remarks, “However, to the extent that the Examiner simply suggests that output terminals are “inherent” and each of the output lines of the drivers 56 is not connected to both the segment display 66 and the dot matrix display 58, Unno fails to disclose that each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display as recited in claim 1 as amended…Unno fails to discloses such a structure. For example, at best, only the driver 56A outputs signals to both the segment display 66 and the dot matrix display 58. None of the other drivers 56B-56E outputs signals to both the segment display 66 and the dot matrix display 58. Rather, each of the drivers 56B-56E outputs signals only to the dot matrix display 58. Accordingly, the presumed output terminals of Unno cannot be relied upon to disclose that each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display”.

The Examiner respectfully does not agree and has not applied the prior art of Unno in the manner as argued by the Applicant. 
Applicant’s amended claim 1 recites the limitation of “a drive circuit configured to output a first drive waveform signal for dot matrix display and a second drive waveform signal for segment display;
a first output terminal;
a second output terminal; and…
wherein each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display”.
In other words, claim 1 merely requires a “first output terminal” and a “second output terminal” each of which is “configured to output drive waveform signals to either one of the dot matrix display and the segment display”. 
In addition, Unno discloses on column 3, line 61 to column 4, line 13, “Seven bit signals in the 7-bit dot data of the segment driver 56A are supplied to seven dot electrodes DE1 to DE7 of the first column in each display digit of the dot matrix display unit 58, respectively, and these signals are also supplied to seven segment electrodes SE1 to SE7 in each display digit constituting the 7-segment display unit 66. The 7-segment display unit 66 has character display regions of, e.g., eight digits. As shown in FIG. 4, seven segment light emitting elements such as LEDs are arranged like the numeral "8" in each character display region. Namely, the seven segment electrodes SE1 to SE7 and a common electrode arranged to face these segment electrodes are arranged in each character display region. The foregoing segment light emitting elements are selectively activated by selectively applying a voltage between those seven segment electrodes and the common electrode. Thus, the characters of the first to sixteenth digits can be displayed by the dot matrix display unit 58, while the characters of the seventeenth to twenty-fourth digits can be displayed by the 7-segment display unit 66”.
Unno discloses on column 4, lines 61-68, “The dot drive signals are generated from the segment driver 56A in accordance with the dot data of the first column of the dot matrix stored in the shift register 55A and then supplied to the seven dot electrodes in each of the display digits 1 to 16 of the dot matrix display unit 58 and to the seven segment electrodes in each of the display digits of 17 to 24 of the 7-segment display unit 66, respectively”.
Therefore, Unno discloses the limitation of “wherein each of the first output terminal and the second output terminal is configured to output drive waveform signals to either one of the dot matrix display and the segment display” as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622